Case 4:20-cv-02088-MWB Documents Filed 11/11/20 Page 1 of 8

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

LaMARR PIRKLE; THEODORE
DANNERTH; LAUREN DANKS; and

CASEY FLYNN,
Plaintiffs,
v. NO. 4:20-CV-2088
GOVERNOR THOMAS W. WOLF, JUDGE BRANN

in his official capacity; and KATHRYN
BOOCKVAR, in her capacity as
Secretary of the Commonwealth of
Pennsylvania,

Defendants. : ELECTRONICALLY FILED

DEFENDANTS’ MEMORANDUM OF LAW IN OPPOSITION
TO PLAINTIFFS’ MOTION TO CONSOLIDATE
AND TO EXPEDITE THE CASE AND DISCOVERY’

The Plaintiffs in this action—three voters from Centre County and one voter
from Montour County—seek to invalidate the presidential election results based on
unsubstantiated stacked hearsay allegations regarding four counties outside this

judicial district and a hope that their unidentified expert will analyze data they do

 

1 Tn light of the letter submission from Plaintiffs’ counsel (ECF No. 6),
Defendants Governor Tom Wolf and Secretary of the Commonwealth Kathy
Boockvar submit this response on an expedited basis. This response is without
waiver of challenges to service, venue and jurisdiction and the substantial
challenges to the Complaint which will be filed in accordance with the procedural
rules and any scheduling order issued by the Court. All challenges are expressly
reserved.
Case 4:20-cv-02088-MWB Documents Filed 11/11/20 Page 2 of 8

not have to “identify persons who cast votes illegally .. .” Compl. (ECF No. 1) {ff
18-27. Immediately after filing their Complaint, Plaintiffs moved to consolidate
this action with the action captioned Donald J. Trump for President, Inc., et al. v.
Boockvar, et al. which is docketed at No. 4:20-CV-2078. The fatal problem with
the Complaint is that Plaintiffs allege no concrete or cognizable harm. As a result,
this Court lacks subject matter jurisdiction over Plaintiffs’ claims and is without
authority to consider Plaintiffs’ motion for consolidation. The motion is properly
denied.

Article III of the U.S. Constitution limits federal jurisdiction to certain
“Cases” or “Controversies.” U.S. Const., Art. III, § 2. “One element of the case-
or-controversy requirement is that plaintiffs must establish that they have standing
to sue.” Clapper v. Amnesty Int’l. USA, 568 U.S. 398, 408 (2013) (citations and
internal quotation marks omitted). “Article III standing is a prerequisite for the
federal courts to decide the merits of a suit.” In re Schering Plough Corp.
Intron/Temodar Consumer Class Action, 678 F.3d 235, 246 (3d Cir. 2012) (citing
Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 109-10 (1998)). To satisfy
Article III standing, an injury must be (1) concrete, particularized and actual or
imminent, (2) fairly traceable to the challenged action, and (3) redressable by a
favorable ruling. Clapper, 568 U.S. at 409. Because standing is a fundamental

jurisdictional question, challenges to standing must be addressed before reaching
Case 4:20-cv-02088-MWB Documents Filed 11/11/20 Page 3 of 8

the merits. Arizona Christian School Tuition Org. v. Winn, 563 U.S. 125, 129
(2011) (“To obtain a determination on the merits in federal court, parties seeking
relief must show that they have standing under Article III of the Constitution.”);
AT&T Commes. of New Jersey, Inc. v. Verizon New Jersey, Inc., 270 F.3d 162, 168
(3d Cir. 2001) (“Because standing is a fundamental jurisdictional question,
challenges to standing must be addressed before reaching the merits... .”).

It is well settled that litigants do not have standing to assert generalized
claims against government officials for allegedly failing to follow the law. See,
e.g., Valley Forge Christian Coll. v. Americans United for Separation of Church
and State, Inc., 454 U.S. 464, 482-83 (2009) (“This Court repeatedly has rejected
claims of standing predicated on the right, possessed by every citizen, to require
that the Government be administered according to law.”) (citation and internal
quotation marks omitted); Lance v. Coffman, 549 U.S. 437, 442 (2007) (per
curiam) (“The only injury plaintiffs allege is that the law .. . has not been
followed. This injury is precisely the kind of undifferentiated, generalized
grievance about the conduct of government that we have refused to countenance in
the past”); Lujan v. Defenders of Wildlife, 504 U.S. 555, 573-74 (1992) (“We have
consistently held that a plaintiff raising only a generally available grievance about
government—claiming only harm to his and every citizen’s interest in proper

application of the Constitution and laws, and seeking relief that no more directly
Case 4:20-cv-02088-MWB Documents Filed 11/11/20 Page 4 of 8

and tangibly benefits him than it does the public at large—does not state an Article
III case or controversy.”); Goode v. City of Philadelphia, 539 F.3d 311, 322 (3d
Cir. 2008) (failure to allege injury “beyond the generalized injury that all persons
in [city] suffered” compels dismissal for lack of standing); Pa. Prison Soc. v.
Cortes, 508 F.3d 156, 164 (3d Cir. 2007) (affirming dismissal for lack of standing
where “[t}here is no evidence that these individuals have an interest in anything
more than mere generalized grievances of concerned citizens”); Pennsylvania
Voters Alliance v. Centre Cnty., --- F.3d ---, No. 4:20-CV-1761, 2020 WL
6158309, at *5 (M.D. Pa. Oct. 21, 2020) (allegation of vote dilution resulting from
increased voter turnout is generalized grievance that does not confer standing),
appeal docketed, No. 20-3175 (3d Cir. 2020).

There is no question that Plaintiffs lack standing to bring this action
challenging Pennsylvania’s election procedures and results. The only allegations
in the Complaint specific to Plaintiffs are their occupations and counties of
residence and that they were qualified to vote, and voted, in the presidential
election. Compl. §{] 6-10. Plaintiffs do not allege that their votes were rejected or
that they were denied any voting option. Nor do they allege any concrete harm

resulting from any action by either of the named Defendants, Governor Tom Wolf

 

2 Pursuant to L.R. 7.8(a), the unpublished decisions cited herein are
reproduced in the attached Appendix.

4
Case 4:20-cv-02088-MWB Documents Filed 11/11/20 Page 5 of 8

and Secretary of the Commonwealth Kathy Boockvar. Their Complaint merely
regurgitates hearsay allegations in Donald J. Trump for President, Inc., et al. v.
Boockvar, et al. and insinuates that the election laws were inconsistently followed
in counties outside this judicial district. Compl. §f 1, 26, 30, 42. Plaintiffs’ non-
concrete allegations of vote dilution are “precisely the kind of undifferentiated,
generalized grievance about the conduct of government that the Supreme Court has
refused to countenance in the past.” Pa. Voters Alliance, 2020 WL 6158309, at *5.
As a result, Plaintiffs plainly lack standing to pursue this action.’

Because Plaintiffs lack standing, this Court has no jurisdiction over the
pending motion for consolidation and must deny the motion. Consolidation cannot
cure a jurisdictional defect. Brown v. Francis, 75 F.3d 860, 866 (3d Cir. 1996).

To the contrary, because this Court lacks subject matter jurisdiction, it lacks
jurisdiction to entertain or grant the motion to consolidate. See Nieves v. Connolly,

No. 16-1594, 2016 WL 4408819, at *9 (D.N.J. Aug. 17, 2016) (“[T]he Court has

 

3 The cases cited by Plaintiffs in Paragraph 34 of the Complaint do not
support, let alone require, a different result. Those cases involve allegations of
specific, individualized harm not present here, see FEC Atkins, 524 U.S. 11 (1998)
(inability to obtain information required to be disclosed); U.S. v. Students
Challenging Regulatory Agency Procedures, 412 U.S. 669, 689 (1973) (adverse
effects of increased freight rates); Donald J. Trump for President v. Bullock, --- F.
Supp. 3d ---, No. CV-20-66-H-DLC, 2020 WL 5810556, at *7 n.4 (D. Mont. Sept.
30, 2020) (allegation of “direct disenfranchisement” due to late delivery of mailed
ballots or ballots lost in the mail), or generalized grievances about the conduct of
government that do not confer standing, see Gill v. Whitford, 138 S. Ct. 1916, 1931
(2018); Lujan, 504 US. at 573.

5
Case 4:20-cv-02088-MWB Documents Filed 11/11/20 Page 6 of 8

no jurisdiction over Plaintiffs motion for consolidation and must deny the
motion.”); Stucchio v. Allstate Prop. & Cas. Ins. Co., No. 11-7068, 12-20, 2012

WL 1138576, at *4 (E.D. Pa. Apr. 4, 2012) (“Because this court has no jurisdiction
over [the second action], the . . . motion to consolidate will be denied.”).
Moreover, the purpose for consolidating common questions under Rule 42(a)—
convenience and economy in judicial administration, see In re Community Bank of
N. Virginia, 418 F.3d 277, 298 n.12 (3d Cir. 2005)—would be thwarted if parties
without standing were permitted to tag along and pursue copycat claims.

Plaintiffs’ request for expedited discovery must likewise be denied for lack
of jurisdiction. Even if the Court had jurisdiction, however, Plaintiffs have not
alleged a plausible claim for relief and therefore have not unlocked the doors of
discovery. Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009). In the event this Court
determines that Plaintiffs possess the necessary standing to pursue their
generalized and speculative allegations, Defendants should be afforded the
opportunity to immediately test Plaintiffs’ cut-and-pasted claims through a motion
to dismiss under Rule 12(b) before any discovery is initiated. Bell Atlantic Corp.
vy. Twombly, 550 U.S. 544, 558 (2007) (deficient pleading should “be exposed at
the point of minimum expenditure of time and money by the parties and the

court.”) (citation and internal quotation marks omitted).
Case 4:20-cv-02088-MWB Documents Filed 11/11/20 Page 7 of 8

For these reasons, Plaintiffs’ motion for consolidation and for expedited

discovery should be denied.
Dated: November 11, 2020 Respectfully submitted:

MYERS BRIER & KELLY LLP PENNSYLVANIA OFFICE OF

ATTORNEY GENERAL
By: /s/ Daniel T. Brier By: /s/ Keli M. Neary
Daniel T. Brier Keli M. Neary
Donna A. Walsh Karen M. Romano
John B, Dempsey 15" Floor, Strawberry Square
425 Spruce Street, Suite 200 Harrisburg, AP 17120
Scranton, PA 18503 (717) 787-2717

(570) 342-6100

Attorneys for Defendants, Governor Thomas W. Wolf and
Secretary of the Commonwealth Kathy Boockvar
Case 4:20-cv-02088-MWB Documents Filed 11/11/20 Page 8 of 8

CERTIFICATE OF SERVICE

I, Daniel T. Brier, hereby certify that a true and correct copy of the foregoing
Memorandum of Law in Opposition To Motion To Consolidate and To Expedite
the Case and Discovery was served upon the following counsel of record via the
Court’s ECF system on this 11th day of November 2020:

Walter S. Zimolong, III, Esquire
Zimolong, LLC

P.O. Box 552
Villanova, PA 19085-0552

/s/ Daniel T. Brier
Daniel T. Brier
